UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6777



JONATHAN KEITH REID,

                                              Plaintiff - Appellant,

          versus


GLEN FORD, Officer; ALAN WALLER, Officer,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-02-244-1-WLO)


Submitted:   February 28, 2006              Decided:   March 9, 2006


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Keith Reid, Appellant Pro Se. Terry D. Horne, STILES,
BYRUM & HORNE, L.L.P., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jonathan   Keith   Reid   appeals   the     magistrate   judge’s

denials of his motions for default judgment in this action under 42

U.S.C. § 1983 (2000); the district court subsequently granted

summary judgment to Defendants on the basis of qualified immunity,

though Reid does not challenge that ruling.         See 4th Cir. R. 34(b).

We   have    reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.      See Reid v. Ford, No. CA-02-244-1-WLO (M.D.N.C. May 29,

2003; June 26, 2003; filed Aug. 7, entered Aug. 8, 2003; Dec. 4,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -